DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Objections
Claim 18 is objected to because of the following informalities:  On line 1, “integrated circuit of claim 15” should be –integrated circuit of claim 16--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Worley (US5654862), and further in view of Ollitrault (US20180149689A1).
Regarding claim 1, Worley teaches an integrated circuit (abstract, integrated circuits) comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (implicit, refer to column 2 lines 55-56, multiple power supply ESD protection), wherein the hot-plug protection circuit comprises: a plurality of electrical connections (implicit), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) (fig.2) in the hot-plug protection circuit via respective electrical connections in the plurality of electrical connections (implicit); and a clamping circuitry (i.e. BIGFET CLAMP 200) (fig.2) coupled between the common node and the at least one output pin (implicit), the clamping circuitry activatable as a result of a voltage spike applied across the clamping circuitry (refer to column 3 lines 11-12, function of a transient clamp is to turn on only when the voltage changes very rapidly), wherein the plurality of electrical connections and the clamping circuitry provide respective current discharge paths between the input pins in the plurality of input pins and the at least one output pin (e.g. current discharge path is from Vdd1 to Vsub, Vdd2 to Vsub … VddN to Vsub), the respective current discharge paths configured to become conductive as a result of a voltage spike applied to any of said input pins in the plurality of input pins being transferred to the common node via the respective electrical connection in the plurality of electrical connections electrically coupling said any of said input pins to the common node (implicit).

Ollitrault teaches in a similar field of endeavor of electrostatic discharge protection circuits for battery cells (i.e. cell connection circuitry 210) (fig.2), that it is conventional to have an integrated circuit (i.e. battery cell monitoring and balancing chip BCC) (fig.2) wherein at least one of the input pins of the plurality of input pins comprises a battery cell balancing pin (i.e. first cell balancing terminal 111) (fig.1) coupled to balancing circuitry (i.e. balancing circuitry 113) integrated in an integrated circuit ([0072], BCC may comprise an integrated circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the battery cell balancing chip in Worley, as taught by Ollitrault, as it provides the advantage of protecting the integrated circuit from electrostatic discharge, as well as provide cell balancing to prolong battery life.
Regarding claim 2, Worley and Ollitrault teach the integrated circuit of claim 1, wherein the plurality of electrical connections coupling the input pins in the plurality of input pins to the common node in the hot-plug protection circuit comprise respective diodes (Worley, i.e. diodes 210, 250 … 291) (fig.2) coupled between the respective pins in the plurality of input pins and the common node (Worley, e.g. diode 210 is between Vdd1 and Vesd, diode 250 is between Vdd2 and Vesd and so on).
Regarding claim 14, the method is rejected for the same reasons as stated in claim 1.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Avery (US6501632B1).
Regarding claim 3, Worley teaches the integrated circuit of claim 1, wherein the clamping circuitry comprises: a MOS transistor having a current path between the common node and the at least one output pin of the integrated circuit (Worley, e.g. MOSFET 402 is connected between Vesd and ground) (fig.4) (From fig.2, ground is equivalent to output pin Vsub); and a diode having an anode coupled to a source terminal of the MOS transistor (Worley, e.g. anode of diode 470 is coupled to source terminal of MOSFET 402) (fig.4) and a cathode coupled to a gate terminal of the MOS transistor (Worley, e.g. cathode of diode 470 is connected to gate of MOSFET 402 via threshold detector 460 and bias network) (fig.4), the diode being configured to clamp a gate-source voltage of the MOS transistor (Worley, refer to column 5 lines 36-38, diode 470 is…. Used as a CDM attenuation capacitor).
Worley and Ollitrault do not teach that the diode is a Zener diode.
Avery teaches using Zener diodes for bias circuit in ESD protection circuit, wherein a Zener diode having an anode coupled to a source terminal of the MOS transistor (e.g. anode of Z2 connected to source terminal of NMOS) (fig.3) and a cathode coupled to a gate terminal of the MOS transistor (e.g. cathode of Z2 is connected to gate of NMOS) (fig.3), the diode being configured to clamp a gate-source voltage of the MOS transistor (refer to column 3 lines 4-5, The combination of Zener diodes Z1 and Z2 provide a defined gate bias voltage for the nMOS transistor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping circuit of Worley and Ollitrualt to 
Regarding claim 4, Worley, Ollitrualt and Avery teach the integrated circuit of claim 3, comprising a capacitance (Avery, i.e. capacitor C) (fig.3) coupled between the common node (Avery, e.g. pad 302 where drain of MOSFET is connected) (fig.3) and the gate terminal of the MOS transistor (implicit).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Laber (US2012/0086401A1).
Regarding claim 5, Worley and Ollitrualt teach the integrated circuit of claim 1.
Worley and Ollitrualt do not teach an intended use for the integrated circuit where the integrated circuit is configured as an electronic control unit of a battery management system for controlling a battery pack.
Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley and Ollitrualt for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching.
Regarding claim 13, Worley, Ollitrualt and Laber teach an electrically powered vehicle (Laber, refer to [0011], electrically powered system, such as an electrical vehicle), comprising: a battery pack (Laber, i.e. Multicell battery 202) (fig.2) comprising a plurality of electrical battery cells (Laber, i.e. multi cell battery 202) (fig.2); a battery management system coupled to the battery pack (implicit); and an integrated circuit (Laber, i.e. IC 206) (fig.2) (Worley, abstract, integrated circuits) according to claim 5 configured to control the battery management system (Laber, abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads).

Claims 6-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Ollitrault (US20180149689A1), and further in view of Chen (US2002/0191359A1).
Regarding claim 6, Worley and Ollitrualt teach an electronic device, comprising: an integrated circuit according to claim 1; 
Worley and Ollitrualt do not teach a power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin and comprising a high-impedance current path between the at least one output pin of the integrated circuit and the reference pin.
Chen teaches a power limiting circuit (i.e. Current limiting resistor 42, Switch 43, Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5) coupled between the at least one output pin of the integrated circuit (e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein) and a reference pin (e.g. negative terminal of rectification circuit 411) (fig.5) and comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5) between the at least one output pin of the integrated circuit and the reference pin (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worley and Ollitrualt and include a power limiting circuit as taught by Chen, as it provides the advantage of protection from inrush current.
Regarding claim 7, Worley, Ollitrualt and Chen teach the electronic device of claim 6, wherein the power limiting circuit comprises a low- impedance current path (Chen, i.e. switch 43) (fig. 5) in parallel to the high-impedance current path (Chen, Switch 43 is connected in parallel to current limiting resistor 42, where 42 provides the high impedance path) (fig.5), the low-impedance current path being activatable as a function of an activation signal (Chen, i.e. reference voltage) (fig.5), the activation signal being indicative of whether the integrated circuit operates in normal operating conditions or not (Chen, abstract, reference voltage is greater than a threshold value… the switch switches from an open state to a short state).
Regarding claim 8, Worley, Ollitrualt and Chen teach the electronic device of claim 7, wherein the activation signal is provided as an output signal of the integrated circuit (Chen, e.g. output of main body 413 going into reference voltage) (fig.5) (also refer to [0016], of the IC embedded therein).
Regarding claim 9, Worley, Ollitrualt and Chen teach the electronic device of claim 7, comprising a delay-generating circuit network in a signal propagation path of the activation signal (Chen, i.e. Zener diode 53, Resistor 51, Capacitor 50 and transistor 52) (fig.5), the delay-(Chen, refer to [0017], for increasing the setup time of the reference voltage).
Regarding claim 10, Worley, Ollitrualt and Chen teach the electronic device of claim 6, wherein the integrated circuit comprises an integrated circuit chip (Chen, e.g. main body 413) (fig.5) (also refer to [0016], of the IC embedded therein) and the power limiting circuit is provided external to the integrated circuit chip (Chen, e.g. power limiting circuit comprising current limiting resistor 42, etc., is external to main body 413).
Regarding claim 15, the method is rejected for the same reasons stated in claim 6.
Regarding claim 16, it is rejected for the same reasons as stated in claim 6. Chen further teaches that the power limiting circuit is configured to keep inrush power below a break-point of the clamping circuitry (Chen, [0016], limit the current flowing into the energy-storage capacitor 412).
Regarding claim 17, it is rejected for the same reasons as stated in claim 2.
Regarding claim 18, it is rejected for the same reasons as stated in claim 3.
Regarding claim 19, it is rejected for the same reasons as stated in claim 4.
Regarding claim 20, it is rejected for the same reasons as stated in claim 12.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), Ollitrault (US20180149689A1) and Chen (US2002/0191359A1), and further in view of McMahon (US5734555A).
Regarding claim 11, Worley and Chen teach the electronic device of claim 10, comprising a package (Worley, abstract, ESD protection scheme) (Chen, refer to [0006], inrush current protection circuit for an electric appliance) having the integrated circuit (Chen, e.g. main body 413) (fig.5) (also refer to [0016], of the IC embedded therein) mounted thereon and comprising the power limiting circuit external to the integrated circuit (Chen, e.g. power limiting circuit comprising current limiting resistor 42, etc., is external to main body 413), the power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin of the package (e.g. negative terminal of rectification circuit 411) (fig.5) and comprising a high-impedance current path (e.g. path through current limiting resistor 42) (fig.5).
Worley, Ollitrualt and Chen do not teach that the package is a printed circuit board.
McMahon teaches a package that has plurality of pins extending from a printed circuit board (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the device of Worley, Ollitrualt and Chen on the printed circuit board of McMahon, as it provides the advantage of portability and a means for heat sink.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), Ollitrault (US20180149689A1) and Chen (US2002/0191359A1), and further in view of Laber (US2012/0086401A1).
Regarding claim 12, Worley, Ollitrualt and Chen teach the electronic device of claim 6.

Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley, Ollitrualt and Chen for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching for a battery pack.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streit (US20130320990A1) and Givelin (US20170093151A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/12/2021





	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839